       Case 1:21-cv-01179-CCC-LT Document 4 Filed 08/20/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN CARLOS                                 :   CIVIL ACTION NO. 1:21-CV-1179
RODRIGUEZ-FRANCISCO,                        :
                                            :   (Judge Conner)
                    Petitioner              :
                                            :
             v.                             :
                                            :
B. THOMPSON, et al.,                        :
                                            :
                    Respondents             :

                                  MEMORANDUM

      This is a habeas corpus case under 28 U.S.C. § 2241, in which petitioner Juan

Carlos Rodriguez-Francisco challenges a prison disciplinary proceeding that

resulted in the loss of commissary and phone privileges. The court will summarily

dismiss the case because the disciplinary proceeding did not result in the loss of

good conduct time, which is a necessary predicate for a habeas corpus claim

challenging a prison disciplinary proceeding.

   I. Factual Background & Procedural History

      Rodriguez-Francisco is a federal prisoner currently incarcerated in the

Allenwood Federal Correctional Institution in Allenwood, Pennsylvania (“FCI-

Allenwood”). (Doc. 1). On September 6, 2019, Rodriguez-Francisco was charged in

a prison disciplinary proceeding for violating prison rules for an incident in which

he refused to tuck in his shirt, refused to take off his hat, and refused to give

identification to a member of the prison’s staff. (Doc. 1-2). A prison disciplinary

committee found that Rodriguez-Francisco committed the charged offense. (Doc. 1-

4). The committee sanctioned him with a loss of commissary privileges for 120 days
       Case 1:21-cv-01179-CCC-LT Document 4 Filed 08/20/21 Page 2 of 3




and a loss of telephone privileges for 60 days. (Id.) The committee did not sanction

Rodriguez-Francisco with a loss of good conduct time. (Id.)

       Rodriguez-Francisco initiated this case on June 18, 2021, and the court

received his petition on July 6, 2021. (Doc. 1). Rodriguez-Francisco asks the court

to compel the Bureau of Prisons to expunge the disciplinary charge and all

associated sanctions from his record. (Id. at 13).

II.    Legal Standard

       Under Rule 4 of the rules governing habeas corpus petitions under 28 U.S.C.

§ 2254, a district court must promptly review a petition and dismiss it if it is plain

from the face of the petition that the petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4.

III.   Discussion

       Rodriguez-Francisco is plainly not entitled to habeas corpus relief. His

petition challenges a prison disciplinary proceeding that did not result in the loss of

good conduct time. Claims challenging prison disciplinary proceedings are only

cognizable as habeas corpus claims if the petitioner suffers a loss of good conduct

time as a disciplinary sanction. Wert v. Warden Allenwood USP, 781 F. App’x 51, 54

(3d Cir. 2019); Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008).




                                            2
         Case 1:21-cv-01179-CCC-LT Document 4 Filed 08/20/21 Page 3 of 3




IV.   Conclusion

      We will dismiss Rodriguez-Francisco’s petition because it does not challenge

a loss of good conduct time. An appropriate order shall issue.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:     August 20, 2021
